DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The amendment filed 9/15/22 has been considered and entered.  Claims 2,4,6,8-10,12,14 and 18-20 have been canceled.  Claim 21 has been added.  Claims 1,3,5-7,11,13,15-17 and 21 remain in the application.

In light of the amendment filed 9/15/22, the 35 USC 112 rejections have been overcome, however, the following rejections have been applied.  

Claim Rejections - 35 USC § 112
Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 15, the term “whereor clar” appears to be a typographical error and needs to be corrected.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1,3,5,7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Thokchom et al. (10,333,123) further in combination with Saidi et al. (5,851,696) further in combination with Kanada et al. (2021/0305568).
Thokchom et al. (10,333,123) teaches a high capacity solid state composite cathode containing and active cathode material dispersed in an amorphous inorganic ionically conductive metal oxide such as LLZO (abstract). The cathode is prepared by forming a slurry of the active cathode material and precursors of the LLZO, forming a film and heating to form the composite cathode (col. 2, lines 43-53).  The LLZO can include dopants such as tantalum (col. 4, lines 60-65).  The LLZO can include powders instead of precursor materials (col. 5, lines 40-45).  The components are mixed together and then a film is formed and heated to form the cathode (col. 6, line 4-8 and col. 7, line 50 – col. 8, line 15).   
Thokchom et al. (10,333,123) fails to teach the particle size of the LLZO to be between 200 nm to 1 micron and the amounts to be included from 90-99.9% of cathode material with 10-0.1% of LLZO.
While the Examiner acknowledges this fact, these are result effective variables which can be optimized by one skilled in the art dependent upon the desired final product produced.
Thokchom et al. (10,333,123) further fails to teach ball milling the cathode material to a particle size from 6-15 microns.
Saidi et al. (5,851,696) teaches forming cathode material by ball milling to achieve particle sizes of 5-10 microns (col. 10, lines 25-29).
Therefore, it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Thokchom et al. (10,333,123) process by substituting for the energy mixing with ball milling as evidenced by Saidi et al. (5,851,696) with the expectation of achieving the desired particle size.
Thokchom et al. (10,333,123) further in combination with Saidi et al. (5,851,696) fail to teach calcining in an oxygen atmosphere.
 Kanada et al. (2021/0305568) teaches a cathode active material including a lithium metal composite oxide and a lanthanum compound (abstract).  Kanada et al. (2021/0305568) teaches firing from 600C-723C for 2-4 hours in an oxygen flow atmosphere [0081]-[0086].
Therefore, it would have been obvious before the effective filing date of the claimed invention to have modified Thokchom et al. (10,333,123) further in combination with Saidi et al. (5,851,696) process to include calcining at the claimed temperature and times as well as in an oxygen flow atmosphere as evidenced by Kanada et al. (2021/0305568) with the expectation of achieving the cathode material.
Regarding claim 1, Thokchom et al. (10,333,123) teaches heating up to 380C for 1 hour (col. 10, line 65 – col. 11, line 10).  Saidi et al. (5,851,696) teaches forming cathode material by ball milling to achieve particle sizes of 5-10 microns (col. 10, lines 25-29). Kanada et al. (2021/0305568) teaches claimed times and temperatures as well as oxygen flow atmosphere.
Regarding claim 3, the LLZO can include dopants such as tantalum (col. 4, lines 60-65).
Regarding claim 5, the lithium metal oxide includes nickel cobalt molybdenum (NCM) (col. 8, lines 15-22).  Thokchom et al. (10,333,123) is silent with respect to the claimed x being > 0.6.  While the Examiner acknowledges this fact, the Examiner takes the position that this would be a matter of design choice by one practicing in the art absent a showing of criticality thereof.  
Regarding claim 7, Thokchom et al. (10,333,123) teaches mixing by energy mixing from 60-100 min (col. 9, lines 20-26).  Regarding the claimed rpm’s, the Examiner takes the position that this would be a matter of design choice and the claimed rpms would be within the skill of one in the art.
	Regarding claim 11, an electrochemical cell comprising the LLZO coated lithium metal oxide is formed as a cathode material.  

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Thokchom et al. (10,333,123) further in combination with Saidi et al. (5,851,696) further in combination with Kanada et al. (2021/0305568) further in combination with Libera et al. (2020/0392014).
Features detailed above concerning the teachings of Thokchom et al. (10,333,123) further in combination with Saidi et al. (5,851,696) further in combination with Kanada et al. (2021/0305568) are incorporated here.
Thokchom et al. (10,333,123) further in combination with Saidi et al. (5,851,696) further in combination with Kanada et al. (2021/0305568) fails to teach the dopant to be aluminum.
Libera et al. (2020/0392014) teaches a aluminum doped LLZO which the dopants aids in the crystalline structure at lower tmperatures (abstract and [0045]).
Therefore, it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Thokchom et al. (10,333,123) further in combination with Saidi et al. (5,851,696) further in combination with Kanada et al. (2021/0305568) process to include aluminum as the dopant as evidenced by Libera et al. (2020/0392014) with the expectation of forming the crystalline structure at lower temperatures.

Claims 13 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Thokchom et al. (10,333,123) further in combination with Saidi et al. (5,851,696) further in combination with Kanada et al. (2021/0305568) in combination with Albano et al. (2020/0373552) further in combination with Kim et al. (2019/0051934).
Features detailed above concerning the teachings of Thokchom et al. (10,333,123) further in combination with Saidi et al. (5,851,696) further in combination with Kanada et al. (2021/0305568) are incorporated here.
Thokchom et al. (10,333,123) further in combination with Saidi et al. (5,851,696) further in combination with Kanada et al. (2021/0305568) fails to teach forming the doped LLZO by flame spray pyrolysis.
Albano et al. (2020/0373552) teaches forming electrodes and electrolytes for fuel cells including LLZO by flame spray pyrolysis [0012],[0048].
Therefore, it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Thokchom et al. (10,333,123) further in combination with Saidi et al. (5,851,696) further in combination with Kanada et al. (2021/0305568) process to utilize the LLZO formed by flam spray pyrolysis as evidenced by Albano et al. (2020/0373552) with the expectation of achieving similar success. 
Thokchom et al. (10,333,123) further in combination with Saidi et al. (5,851,696) further in combination with Kanada et al. (2021/0305568) in combination with Albano et al. (2020/0373552) fails to teach the dopant of the LLZO to be aluminum instead of tantalum.
Kim et al. (2019/0051934) teaches a similar process whereby a cathode material and an aluminum doped LLZO is used to form a cathode layer (abstract and [0094]).
Therefore, it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Thokchom et al. (10,333,123) further in combination with Saidi et al. (5,851,696) further in combination with Kanada et al. (2021/0305568) in combination with Albano et al. (2020/0373552) process to utilize the aluminum doped LLZO for the cathode layer as evidenced by Kim et al. (2019/0051934) with the expectation of achieving similar success. 
Regarding claim 13, Kim et al. (2019/0051934) teaches a similar process whereby a cathode material and an aluminum doped LLZO is used to form a cathode layer (abstract and [0094]).  Albano et al. (2020/0373552) teaches forming electrodes and electrolytes for fuel cells including LLZO by flame spray pyrolysis [0012],[0048]. Thokchom et al. (10,333,123) teaches heating up to 380C for 1 hour (col. 10, line 65 – col. 11, line 10).  Saidi et al. (5,851,696) teaches forming cathode material by ball milling to achieve particle sizes of 5-10 microns (col. 10, lines 25-29). Kanada et al. (2021/0305568) teaches claimed times and temperatures as well as oxygen flow atmosphere.
Regarding claim 15, the lithium metal oxide includes nickel cobalt molybdenum (NCM) (col. 8, lines 15-22).
Regarding claim 16, Thokchom et al. (10,333,123) is silent with respect to the claimed x being > 0.6.  While the Examiner acknowledges this fact, the Examiner takes the position that this would be a matter of design choice by one practicing in the art absent a showing of criticality thereof.  
Regarding claim 17, Thokchom et al. (10,333,123) teaches mixing by energy mixing from 60-100 min (col. 9, lines 20-26).  Regarding the claimed rpm’s, the Examiner takes the position that this would be a matter of design choice and the claimed rpms would be within the skill of one in the art.

Response to Amendment
Applicant’s arguments with respect to claim(s) 1,3,5,7,11,13,15-17 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argued Thokchom et al. (10,333,123) fails to teach dry mixing by ball milling.
The Examiner agrees and has applied Saidi et al. (5,851,696) to teach this limitation as detailed in the combination rejection above.  While claims 1,3,5,7,11 and 21 recite dry mixing it does not preclude the addition of a solvent as the powders are all dry mixed and the inclusion of a solvent and claims 13,15-17 do not recite “dry mixing”.

Applicant argued Kanada et al. (2021/0305568) teaches using different temperatures for different lithium compounds and hence would not looked at to teach the claimed temperatures.
The Examiner disagrees.  Kanada et al. (2021/0305568) teaches temperatures within the claimed range and since Thokchom et al. (10,333,123) teaches the claimed lithium compounds, the temperatures would be suggestive to be utilized and therefore meet the claimed limitation.   As the be teaches this as detailed above.

Applicant argued the ball milling speed and duration is not a variable known to be a result effective variable.
The Examiner disagrees.  It is well known in the mixing art that the speed and duration of a ball milling process would result in various particle sizes and mixing dependent upon the speed and duration and hence would indeed be a result effective variable contrary to applicant’s argument that it is not.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K TALBOT whose telephone number is (571)272-1428.  The examiner can normally be reached on Mon-Thurs 6:30-5PM - Fri OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy H Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN K TALBOT/           Primary Examiner, Art Unit 1715